Citation Nr: 0910032	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio

THE ISSUE

Entitlement to an increased rating for status post 
laminectomy for discogenic disease of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to March 
1982.  

This matter comes before the before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2005 
rating decision, by the Cleveland, Ohio, Regional Office 
(RO), which denied the Veteran's claim for a rating in excess 
of 20 percent for status post laminectomy for discogenic 
disease of the lumbar spine.  He perfected a timely appeal to 
that decision.  

On October 30, 2008, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

In a rating action, dated in June 2006, the RO denied service 
connection for alcohol abuse and service connection for 
hepatitis C; the RO also denied a rating in excess of 10 
percent for radiculopathy of the left lower extremity and a 
compensable rating for radiculopathy of the right lower 
extremity.  A notice of disagreement (NOD) with that 
determination as to the service connection issues and the 
rating for the left lower extremity was received in August 
2006.  Thereafter, the RO issued a statement of the case 
(SOC) in November 2006; however, the Veteran has not yet 
submitted a substantive appeal concerning his claims for 
service connection for alcohol abuse and hepatitis C and an 
increased rating for radiculopathy of the left lower 
extremity.  Consequently, those issues are not in appellate 
status and will not be addressed by the Board at this time.  
38 C.F.R. § 20.200 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.  




REMAND

The Veteran essentially contends that his service-connected 
low back disorder has increased in severity; he states that 
he remains in constant pain.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  After examining 
the record, the Board concludes that further assistance to 
the  Veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  

At his personal hearing in October 2008, the Veteran 
maintained that his back has gotten worse.  The Veteran 
indicated that he has been issued a back brace, a cane and a 
TENS unit for his back.  The Veteran related that on the day 
of the hearing, he had a follow up appointment to receive 
steroid shots in his lumbar spine.  The Veteran reported that 
he has difficulty getting out of bed in the morning.  He 
stated that any physical activity causes pain in his back.  
The Veteran also reported that, even with all the 
medications, pain management, physical therapy, and 
ambulatory aids, his back continues to get worse.  The 
Veteran stated that he currently experiences spasms in his 
spine all the time, and they can last up to 5 to 10 minutes.  
The Veteran testified that he works as a seamstress on a 
part-time basis, but he is having problems even with simple 
household chores.  

On the occasion of his most recent VA examination in 
September 2005, it was noted that the Veteran walked without 
aides or assistance.  He had tenderness, soreness and pain to 
palpation.  No increased kyphosis or scoliosis.  No muscle 
spasms were noted.  Range of motion in the lumbar spine was 
from 0 degrees to 45 degrees.  He could raise onto his toes 
and onto his heels in a seated position.  Straight leg 
raising and Lasegue's were positive on the left side.  
According to DeLuca, repetitive use caused an increase in 
ache and pain, soreness, tenderness and fatigability.  No 
change was noted in the office examination; any other range 
of motion change was speculative.  No x-rays were taken of 
the spine.  The diagnosis was postoperative laminectomy for 
lumbar disk disease and radiculopathy.  

On March 6, 2006, the Veteran was seen for a follow up 
evaluation of chronic low back pain.  It was noted that he 
was having muscle spasms with discontinuation of Baclofen; he 
was also having more aching and throbbing in his lower back 
since Naproxen was discontinued.  

The Board finds that the medical evidence currently of record 
does not include sufficient medical findings to resolve the 
claim for a higher rating for the claimed disability.  VA 
regulations provide that where "the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2008).  Where the Board makes a decision based 
on an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Further, while the RO provided notice as to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in April 2006, more 
specific notice must be provided to comply with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  As the Veteran is 
rated under a Diagnostic Code which requires specific 
measurements as to limitation of motion of the lumbar spine, 
the notice letters must provide at least general notice of 
that requirement.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should provide the Veteran 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
particular, the Veteran should be 
provided notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The notice should include 
complete Diagnostic Code rating criteria, 
with any cross-referenced Diagnostic Code 
criteria, under which the disability at 
issue is currently rated.  A copy of this 
notification must be associated with the 
claims folder.

2.  The RO should obtain up-to-date VA 
treatment records from the Cleveland 
facility beginning in July 2007.  

3.  The Veteran should be afforded an 
appropriate VA compensation examination 
in order to determine the severity of the 
service-connected low back disability.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests and studies should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify all 
residuals attributable to the Veteran's 
laminectomy for discogenic disease of the 
lumbar spine.  The examiner should 
identify any orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the  Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Finally, the examiner should provide an 
opinion as to the degree to which the 
Veteran's lumbar spine disorder 
interferes with his ability to secure and 
follow substantially gainful employment, 
with specific references to any tasks or 
activities precluded by the disorder.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

4.  Thereafter, the RO should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If this 
determination remains unfavorable to the 
Veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).  

